 Fill in this information to identify your case and this filing:

 Debtor 1        Midgalia                                          Caraballo-Colon
 Debtor 2        First Name              Middle Name               Last Name
 (Spouse, if
 filing)

                 First Name              Middle Name               Last Name


 United States Bankruptcy Court for the Western District of New York                    [ ] Check if this is an
                                                                                        amended filing
 Case number: 19-2


                         NOTICE OF CONVERSION OF CHAPTER 13 CASE TO CHAPTER 7
                                         and final report of Debtor

       1. On March 19, 2019, the Debtor filed a Petition for relief under Chapter 13 of Title 11, United
States Code, and said Petition is presently pending.

      2. The Debtor is eligible to be a Debtor under Chapter 7 of said Title 11, and it is desired by
the Debtor to convert this case to a case under Chapter 7 pursuant to §1307(a) of said Title 11.

        3. Pursuant to Bankruptcy Rule 1017(f)(3), the above entitled case under Chapter 13 of Title
11, United States Code, is deemed converted to a Case under Chapter 7 of said Title 11 upon the
filing of this notice.

       4. Pursuant to local rules and practice, the Chapter 13 trustee, Georg e M. Reiber, Esq. is
directed to turn over any funds on hand at the time of conversion to the attorney for the Debtor, Peter
Scribner, Esq., to be held by said attorney for the Debtor in escrow, subject to the direction of the
Chapter 7 trustee no later than 10 days following the Chapter 7 section 341 hearing.

                              Sign Below
                                Under penalty of perjury, I declare that the
                                information I have provided in this form is true and
                                correct.

                         X
                                /s/ Midgalia Caraballo-Colon



                      Date      05/14/2019




                                   /s/   Peter Scribner
                                Peter Scribner, Esq.
                                Attorneys for Debtor
                                1110 Park Avenue
                                Rochester, NY 14610
                                (585) 261-6461




               Case 2-19-20235-PRW, Doc 18, Filed 05/15/19, Entered 05/15/19 08:09:10,
                                Description: Main Document , Page 1 of 1
